Title: To John Adams from L. M. Sargent, 5 February 1820
From: Sargent, L. M.
To: Adams, John


				
					Dear Sir,
					Quincy, Feb. 5. 1820.
				
				The universal character of your regard for our national literature, your experience, learning, & talents have constituted in your person a high court of appeal. I am very far from having forgotten,  that you were pleased to honor some literary efforts of mine, at an earlier date, with expressions of regard; & these considerations induce me to take a liberty, which little else can justify.I enclose you the first part of a poem, & should be happy to hear from you whether I had better finish it or commit it to the flames. The narrative of this poem is wholly imaginary, & little or nothing of this narrative can be learned from this portion of the performance. The incidents for its embellishment are, however, historical facts—The very commencement is a description of the battle or a part of it between Charles V. & John, Elector of Saxony. In this battle I suppose two individuals to be engaged, whose affairs, however interesting a story may be made of them, are below the dignity of history. These personages of course I claim for my own use, &, slipping off with  them in to the region of fiction, lay the foundation of my tale. I take it for granted, that they have seen & heard much in their time, & will of course & will very easily furnish me with all the incidents & information which my poem can require. I would say more upon this subject, which is very naturally interesting to me, but I am unwilling to trespass on your eyesight. I have no other copy than the one enclosed.With the highest respect / I am Yr. he. St.
				
					L. M. Sargent.
				
					
				
			